DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: This application is claiming the benefit of prior-filed application No. 15/361,036 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications. Application 15/361,036 was allowed and issued as U.S. Patent No. 10,898,157 on 1/6/2021 (after the issue fee payment on 12/21/2020), wherein the current application has an effective filing date of 01/25/2021, and so was not copending with the earlier application.
As the intervening application does not have proper priority, receipt is acknowledged of a certified copy of foreign application CN 201510836614.8, however the present application does not properly claim priority to the submitted foreign application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Li, et al. (US 2017/0151444 A1).
With respect to Claim 11, Li teaches a method for using in an X-ray image device to form a modulated X-ray image (Claim 1, Lines 1-3 [of Li]), said method comprising: 
acquiring X-rays through a collimator module and an imaged object in sequence to generate an X-ray image group including a plurality of X-ray images (Claim 1, Lines 4-6); 
wherein the collimator module includes one or more pairs of collimators each of which includes collimators arranged within a distance in a first direction and the acquisition is performed during a movement of the collimator module in the first direction (Claim 1, Lines 7-11); and 
determining the modulated X-ray image based on the plurality of X-ray images, the modulated X-ray image including dark stripes and bright stripes (Paragraph 40).
With respect to Claim 12, Li further teaches that an acquisition frequency for obtaining the X-ray image group is proportional to a speed of the movement of the collimator module (Claim 2).
With respect to Claim 13, Li further teaches that each pair of the one or more pairs of collimators is a multi-leaf collimator comprising a group of leaves, and wherein the group of leaves are equal in length and move together in the first direction (Claim 3). 
With respect to Claim 14, Li further teaches that during the movement of the collimator module, at least one pair of the one or more pairs of collimators keep the distance and move at a periodic speed (Claim 4).
With respect to Claim 15, Li further teaches that the periodic speed is at least one of a periodically increasing speed or a periodically decreasing speed (Claim 5).
With respect to Claim 16, Li further teaches that during the movement of the collimator module, a first collimator of each pair of the one or more pairs of collimators is fixed, and a second collimator of each pair of the one or more pairs of collimators moves (Paragraph 42).
With respect to Claim 17, Li further teaches that the determining the modulated X-ray image based on the plurality of X-ray images includes: extracting a sub-zone from each of the plurality of X-ray images, the sub- zone including a bright stripe and a dark stripe; and combining the sub-zones in the first direction to form the modulated X-ray image (Claim 1, Lines 12-15 and Paragraph 42).
With respect to Claim 18, Li further teaches that the bright stripe of the sub-zone in each of the plurality of X-ray images is at a region corresponding to an edge of a moving collimator of each pair of the one or more pairs of collimators (Paragraphs 38-45).
With respect to Claim 19, Li further teaches: 
low-pass filtering the modulated X-ray image to obtain a combination of a low-frequency portion of the modulated X-ray image and scatter components of the modulated X-ray image (Claim 6, Lines 2-5); 
high-pass filtering the modulated X-ray image to obtain a high-frequency portion of the modulated X-ray image (Claim 6, Lines 6-7); 
calculating an estimate of the low-frequency portion of the modulated X-ray image based on the high-frequency portion of the modulated X-ray image (Claim 6, Lines 8-10); and, 
calculating the scatter components based on the estimate of the low-frequency portion of the modulated X-ray image and the combination of the low-frequency portion of the modulated X-ray image and the scatter components of the modulated X-ray image (Claim 6, Lines 11-15).
With respect to Claim 20, Li teaches a method for calculating scatter components of an image of an imaged object (Claim 1), comprising: 
low-pass filtering an image to obtain a combination of a low-frequency portion of the image and scatter components of the image (Claim 6, Lines 2-5); 
high-pass filtering the image to obtain a high-frequency portion of the image (Claim 6, Lines 6-7); 
determining an estimate of the low-frequency portion of the image based on the high-frequency portion (Claim 6, Lines 8-10); and 
determining the scatter components based on the estimate of the low-frequency portion of the image and the combination of the low-frequency portion and the scatter components of the image (Claim 6, Lines 11-15).
With respect to Claim 21, Li teaches a method of X-ray image reconstruction (Claims 7 and 8), comprising: 
acquiring X-ray projection images of an imaged object, wherein the acquisition is performed during a movement of a collimator module in a first direction (Claims 1 and 4);
determining a modulated X-ray image based on the X-ray projection images, the modulated X-ray image representing bright stripes and dark stripes (Claim 1 and Paragraph 40);
determining scatter components of the modulated X-ray image (Claims 6 and 7);
determining scatter components of the X-ray projection images based on the scatter components of the modulated X-ray image (Claims 6 and 7); and
obtaining at least one reconstructed image based on the X-ray projection images and the scatter components of the X-ray projection images (Claims 6 and 7).
With respect to Claim 22, Li further teaches that an acquisition frequency for obtaining the X-ray projection images is proportional to a speed of movement of the collimator module (Claim 2).
With respect to Claim 23, Li further teaches that each pair of the one or more pairs of collimators is a multi-leaf collimator comprising a group of leaves, and wherein the group of leaves are equal in length and move together in the first direction (Claim 3).
With respect to Claim 24, Li further teaches that during the movement of the collimator module, the one or more pairs of collimators move at a periodic speed (Claim 4).
With respect to Claim 25, Li further teaches that the periodic speed is at least one of a periodically increasing speed or a periodically decreasing speed (Claim 5).
With respect to Claim 26, Li further teaches that during the movement of the collimator module, one of each of the one or more pairs of collimators is fixed, and another one of the one or more pairs of collimators moves (Paragraph 42). 
With respect to Claim 27, Li further teaches that the determining a modulated X-ray image based on the X-ray projection images includes: extracting a sub-zone from each of the X-ray projection images, the sub-zone including a bright stripe and dark stripe; and combining the sub-zones in the first direction to form the modulated X-ray image (Claim 1, Lines 12-15 and Paragraph 42).
With respect to Claim 28, Li further teaches that before determining scatter components of the modulated X-ray image, the method further includes: processing the modulated X-ray image by downsampling at a center line of every bright and dark stripe (Paragraph 46).
With respect to Claim 29, Li further teaches that the determining scatter components of the modulated X-ray image includes: 
low-pass filtering the modulated X-ray image to obtain a combination of a low-frequency portion of the modulated X-ray image and scatter components of the modulated X-ray image (Claim 6, Lines 2-5); 
high-pass filtering the modulated X-ray image to obtain a high-frequency portion of the modulated X-ray image (Claim 6, Lines 6-7); 
calculating an estimate of the low-frequency portion of the modulated X-ray image after the high-frequency portion is demodulated and weighted (Claim 6, Lines 8-10); and, 
calculating the scatter components by subtracting the estimate of the low-frequency portion of the modulated X-ray image from the combination of low- frequency portion and the scatter components of the low-pass filtered modulated X-ray image (Claim 6, Lines 11-15).
With respect to Claim 30, Li further teaches that the determining scatter components of the X-ray projection images based on the scatter components of the modulated X-ray image includes designating the scatter components of the modulated X-ray image as the scatter components of the X-ray projection images (Claim 7, Lines 19-23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent to Jiang (US 6,775,399) teaches a method of detecting edge regions and edges of an ROI using dark and light portions of collimated images to form a modulated image, and would be considered a secondary reference for a double patenting rejection with US Patent No 10,898,157, should the above rejection be overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/05/2022